        Case 2:20-cv-00220-cr Document 8 Filed 03/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF VERMONT


 SAIM SARWAR, Individually,

               Plaintiff,
 v.
                                               Case No.: 2:20-cv-220
 MIDDLEBURY INN,

             Defendants.
 ___________________________

        NOTICE OF DISMISSAL WITH PREJUDICE [FRCP 41(A)]

      Plaintiff, by and through undersigned counsel, hereby notifies this Court
pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed with prejudice as
to all claims, causes of action, and parties, with each party bearing that party’s
own attorney’s fees and costs.
Dated: March 8, 2021

/s/ Tristan W. Gillespie, Esq.
Tristan W. Gillespie, Esq.

THOMAS B. BACON, P.A.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Gillespie.tristan@gmail.com
404-276-7277

ATTORNEYS FOR PLAINTIFF




                                        1
